ON APPLICATION FOR REHEARING
WEBB, J.
In the application for rehearing, plaintiff complains of the finding that the property had been sold prior to his suit being filed when the evidence shows that there had been only an adjudication, but that the property had not been delivered to the purchaser and the proceeds applied on the writ, and plaintiff apparently urges that under the showing made judgment should have been rendered against the [plaintiff in execution, Hamner & Co., Ltd., and the sheriff for the proceeds, or for damages in proceeding to deliver the property and distribution of the proceeds after his suit was filed.
The finding that' the property had been sold is supported by plaintiff’s pleading, in which he alleged the property had been sold and his demand for the nullity of the sale, and by the record, showing that the property had been adjudicated at the time he filed his suit, and the adjudication was the completion of the sale (Lane vs. Cameron, 36 La. Ann. 773; Succn. of Massey, 46 La. Ann. 130, 15 So. 6; Landry vs. Laplos, 113 La. 699, 37 So. 606), and while it may be that plaintiff could have claimed the proceeds by having the sheriff retain same there was not any order obtained, and he did not pray for such relief, or that he may have brought his action as for an illegal conversion of the property on which he had a privilege, but he did not do either, and his action was to revendicate the property accumulated with an action of nullity.
Hamner & Co., Ltd., having a judgment against Hopkins had the right to have his interest in the crop seized and sold subject to the privilege of plaintiff (Case vs. Kloppenburg, 27 La. Ann. 482; Pickens vs. Webster, 31 La. Ann. 870), and while Dance, plaintiff, could have claimed the proceeds of the sale, or probably claimed damages for an illegal conversion of the proceeds, as appears to be suggested, such claims .were not set up in the present suit, and we do not think it is in the power of the court to grant such relief, in default of such relief being prayed for in the petition, and whatever rights plaintiff had against the defendants to claim the proceeds or damages being reserved to plaintiff under the decree heretofore rendered, the motion for rehearing is denied.